El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
A modo de prólogo, por resultar ilustrador a la correcta solución de este recurso, reproducimos del jurista Soto Nieto el pasaje siguiente:
*361El tiempo de vigencia del concierto de seguro tiene su dies ad quo y su dies ad quem.(1) Para que la obligación responsa-ble del asegurado quede bajo la cobertura del seguro es pre-ciso que el hecho desencadenante del daño y provocador de responsabilidad haya acaecido entre uno y otro momento. El asegurador queda obligado con tal de que el accidente tenga su acaecimiento durante la vigencia del contrato, y ello con independencia de que la reclamación se produzca, a su vez, dentro de dicho período temporal, salvando, naturalmente, el supuesto de originación de la prescripción.
Si el accidente sobreviene con anterioridad al hito inicial ningún deber prestacional podrá ponerse a cargo del asegura-dor. F. Soto Nieto, El Seguro Voluntario y el Procedimiento Penal, Madrid, Ed. Tairiury, 1946, pág. 73.
El 28 de abril de 1984, ante el Tribunal Superior, Sala de Mayagüez, Emilio Saavedra Martínez demandó a Joyerías Gordons, Inc. Adujo que en 1979 adquirió a crédito mercan-cía la cual saldó diligentemente. No obstante, Joyerías Gor-dons no acreditó su pago y negligentemente sometió un informe negativo de su crédito a la agencia de información United Credit Bureau. Esta agencia lo clasificó con el código 07, que constituye la puntuación más baja con referencia a un crédito personal. Como consecuencia, Saavedra Martínez alegó que el 19 de marzo de 1984, al gestionar la compra de un automóvil, el banco le negó el financiamiento, lo cual le causó daños y perjuicios.
Joyerías Gordons contestó y negó responsabilidad. El 29 de noviembre presentó demanda de tercero contra Fireman’s Fund Insurance Co. (en adelante, Fireman’s) en la que *362alegaba la existencia de una póliza expedida a la fecha de los daños. Le reclamó el reembolso de cualquier suma que vi-niera obligada a satisfacer al demandante Saavedra Martí-nez. Fireman’s contestó y adujo que la póliza de un (1) año — vigente desde el 1ro de abril de 1983— sólo “cubría los su-cesos y ocurrencias” surgidos durante ese período. Alegó te-meridad de Joyerías Gordons.
Oportunamente, a ruego de Fireman’s, el ilustrado tribunal de instancia acogió dicha defensa y sumariamente deses-timó la demanda de tercero. Por su temeridad le impuso a Joyerías Gordons las costas del proceso y $1,000 de honora-rios de abogado. A solicitud de ésta revisamos.
Procede confirmar la sentencia. Primeramente, para 1979 —en que ocurre el alegado acto culposo de Joyerías Gordons— entre ésta y Fireman’s no existía relación de ase-gurado-aseguradora. Fireman’s no tenía expedida póliza al-guna. La única póliza a favor de Joyerías Gordons y sus subsidiarias tiene como período de vigencia (policy period) desde el 1ro de abril de 1983 y termina el 1ro de abril de 1984,12:01 A.M. Segundo, esta póliza es el tipo denominado Comprehensive General Liability Policy, por ocurrencia, y como tal tiene unas condiciones distintas a otros tipos y, por ende, exige la interpretación que armonice con sus términos. Algunas pólizas cubren ciertos riesgos aun cuando, en al-gunos extremos, exista similitud en ciertas cláusulas. R.H. Long, The Law of Liability Insurance, Nueva York, Ed. Mattew Bender, 1989, Vol. 1, Sec. 1.06 et seq. Aclarados estos extremos, examinemos la póliza de responsabilidad pública por ocurrencia que nos ocupa.
Bajo la cubierta de Comprehensive General Liability Insurance, en lo pertinente, dicha cláusula dispone lo si-guiente:
*363The Company will pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of bodily injury or property damage to which this insurance applies caused by an occurrence .... (Énfasis en el original.) Exhibit I, pág. 45.
Traducida al vernáculo significa:
La compañía [aseguradora] pagará en beneficio de o por el asegurado toda suma de dinero que el asegurado esté legal-mente obligado a pagar por daños físicos o daños a la propie-dad causados por una ocurrencia ....
La palabra ocurrencia (occurrence) ha sido definida como “un accidente, incluyendo exposición continua y repetida a una condición que resulta en daños físicos o daños a la pro-piedad no anticipados ni intencionales desde el punto de vista del asegurado”. (Traducción nuestra.) 11 Couch on Insurance 2d (ed. rev.), See. 44.285. R.E. Keeton, Insurance Law, West Pub., 1971, Sec. 510(d); Nota, Insurance — Time of Event, 37 A.L.R. 4th 382, 395-402. Esta definición la re-frendamos en Morales Garay v. Roldán Coss, 110 D.P.R. 701, 708 (1981).
Por su parte, bajo Policy Period; Territory —encasillado Núm. 5— se dispone:
This insurance applies only to bodily injury or property damage which occurs during the policy period within the policy territory. Exhibit I, pág. 48.
En el idioma español, la cláusula revela su cubierta temporal:
Este seguro aplica solamente a daños físicos o daños a la propiedad causados durante el período de vigencia de la pó-liza, dentro del territorio cubierto por la póliza. (Traducción nuestra.)
Nuevamente 11 Couch on Insurance, op. cit, Sec. 44.8, nos ilustra cuando expresa que un “accidente que, por *364su naturaleza, representa un nesgo cubierto por una póliza de responsabilidad no está cubierto si ocurre en o antes del período de cubierta de la póliza. Dicho de otro modo, no existe responsabilidad si el accidente o lesión ocurre fuera del período de tiempo de cubierta de la póliza de responsabi-lidad”. (Traducción nuestra.)
Esta regla general sufre excepciones con relación a otros tipos de pólizas. Una de ellas es la denominada Póliza de Indemnización (Indemnity Policy). Keeton, op. cit, Sec. 3.1 et seq. Ésta asegura la pérdida o el riesgo de la pérdida. Otra es conocida como Póliza de Descubrimiento (Discovery Policy). Nota, supra, págs. 402-404. Appleman la define como “aquella en que la cubierta se efectúa si el acto u omisión negligente es descubierto y traído a la atención de la aseguradora dentro del período de la póliza; mientras que una póliza de ocurrencia es aquella en que la cubierta es efectiva si el acto u omisión negligente ocurre dentro del período de la póliza independientemente de la fecha de su descubrimiento”. (Traducción nuestra.) 7A Insurance Law & Practice, Sec. 4491.01 (1979). La primera, también es conocida como Reclamaciones Hechas (Claims Made), que ofrece cubierta al momento en que se presenta la reclamación irrespectivamente del momento en que ocurrió el acto negligente. R.I. Mehr, Fundamentals of Insurance, 2da ed., Illinois, Irwin, 1986, pág. 275; D.L. Bickelhaupt, General Insurance, lima ed., Illinois, Irwin, 1983, págs. 515-517.
M H — I HH
Bajo las cláusulas de la póliza expedida por Fireman’s a Joyerías Gordons, ésta no cubre la reclamación de Saavedra Martínez, pues su causa de acción está basada en un alegado acto negligente acaecido en 1979. Nada hay en la póliza pos-teriormente adquirida por Joyerías Gordons en que pueda sostenerse su tesis de cubierta. Los términos de la póliza, *365según antes expuestos, son claros y no admiten otra solución. Estos son los términos que rigen contractualmente las obli-gaciones de las partes. Deben ser acatados por las partes y avalados por los tribunales. Banco de la Vivienda v. Pagan Ins. Underwriters, 111 D.P.R. 1 (1981); Morales Garay v. Roldan Coss, supra; Casanova v. P.R. Amer. Ins. Co., 106 D.P.R. 689, 696-697 (1978); Rivera v. Insurance Co. of P.R., 103 D.P.R 91 (1974).
Finalmente, la tesis de Joyerías Gordons merece un co-mentario final. El que Saavedra Martínez adviniera en cono-cimiento de la negligencia de aquélla en 1984 —en ocasión de la negativa del banco a financiar la compra del automóvil— no altera los términos de la póliza, como tampoco extiende la cubierta de Fireman’s. Esa circunstancia sólo es determi-nante a los fines del término prescriptivo de un (1) año para exigir responsabilidad según preceptuado en el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298. Colón Prieto v. Géigel, 115 D.P.R. 232, 243-245 (1984).
rH <¡
No intervendremos con la imposición de honorarios del foro de instancia. Desde el primer momento, Fireman’s ex-puso a Joyerías Gordons su posición. Una simple lectura de los términos de la póliza, unida a una breve referencia de los comentarios sobre esta materia —de fácil acceso— le hu-biera demostrado lo equivocado de sus pretensiones.

Se dictará sentencia confirmatoria.


 Dies ad quo significa “momento inicial del plazo”. Por dies ad quem, se entiende por tal “el último de un plazo, cuyo transcurso produce la eficacia o ineficacia que del plazo dependa. Este día ha de transcurrir completo”. M.A. del Arco Torres — M. Pons González, Diccionario de Derecho Civil, Pamplona, Ed. Aranzadi, 1984, T. I, págs. 514-515.